Opinion issued March 10, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–00807–CV




JIM GARRARD, Appellant

V.

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC, Appellee




On Appeal from the County Court Court
Chambers County, Texas
Trial Court Cause No. 2524




MEMORANDUM OPINIONAppellant Jim Garrard has failed to timely file a brief.  See Tex. R. App. P.
38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Jim Garrard did not adequately respond.  See Tex. R.
App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.